                 Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 1 of 10




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. CR16-109RSL

10                            Plaintiff,                         ORDER DENYING
11                       v.                                      DEFENDANT’S MOTION
                                                                 FOR COMPASSIONATE
12     ERIC BONGIORNI,                                           RELEASE
13                            Defendant.
14
15          This matter comes before the Court on defendant’s pro se motion for compassionate
16 release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. # 47) and the supplemental memorandum
17 submitted by appointed counsel (Dkt. # 54). Having considered the motion and the record
18 contained herein, 1 the Court finds as follows:
19          I.       BACKGROUND
20          Defendant is a 36-year-old inmate currently incarcerated at Sheridan Federal Correctional
21 Institution (“FCI Sheridan”). Dkts. # 54 at 2, # 59 at 3. On February 23, 2017, defendant pled
22 guilty to distribution of child pornography, in violation of 18 U.S.C. § 2252(a)(2), (b)(1), and
23 possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2). Dkt. # 27. On
24 May 19, 2017, the Court sentenced defendant to a 180-month prison term and a lifetime term of
25 supervised release. Dkt. # 42. Defendant is currently scheduled for release from the custody of
26
27          1
           The Court finds compelling reasons justify sealing defendant’s medical records (Dkt. # 66).
28 The government’s motion to seal (Dkt. # 65) is accordingly GRANTED.
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 1
             Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 2 of 10




 1 the Federal Bureau of Prisons (“BOP”) on January 1, 2029. Dkts. # 54 at 2, # 59 at 3. He now
 2 moves for compassionate release.
 3         II.    LEGAL FRAMEWORK
 4         The compassionate release statute provides narrow grounds for defendants in
 5 “extraordinary and compelling” circumstances to be released from prison early. See 18 U.S.C.
 6 § 3582(c). The First Step Act of 2018 amended the procedural requirements governing
 7 compassionate release. See id. Prior to the First Step Act’s passage, only the Director of the
 8 BOP could bring motions for compassionate release. The Director rarely filed such motions.
 9 See, e.g., United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). Congress
10 amended the statute to allow defendants to directly petition district courts for compassionate
11 release. As amended, 18 U.S.C. § 3582(c)(1)(A) states in relevant part,
12                (c) Modification of an imposed term of imprisonment.—The court may not
                  modify a term of imprisonment once it has been imposed except that—
13
                         (1) in any case—
14
                                (A) the court, upon motion of the Director of the Bureau of
15                              Prisons, or upon motion of the defendant after the defendant
16                              has fully exhausted all administrative rights to appeal a failure
                                of the Bureau of Prisons to bring a motion on the defendant’s
17                              behalf or the lapse of 30 days from the receipt of such a
18                              request by the warden of the defendant’s facility, whichever
                                is earlier, may reduce the term of imprisonment (and may
19                              impose a term of probation or supervised release with or
20                              without conditions that does not exceed the unserved portion
                                of the original term of imprisonment), after considering the
21                              factors set forth in section 3553(a) to the extent that they are
22                              applicable, if it finds that—
23                                     (i) extraordinary and compelling reasons warrant such
                                       a reduction; . . .
24
                                       (ii) . . .
25
                                       and that such a reduction is consistent with the
26                                     applicable policy statements issued by the Sentencing
                                       Commission[.]
27
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 2
            Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 3 of 10




 1         Prior to passing the First Step Act, Congress directed the Sentencing Commission to
 2 promulgate a policy statement defining “extraordinary and compelling reasons” in the
 3 compassionate release context. See 28 U.S.C. § 994(t). Section 994(t) provides,
 4               The Commission, in promulgating general policy statements regarding the
                 sentencing modification provisions in [18 U.S.C. § 3582(c)(1)(A)], shall
 5
                 describe what should be considered extraordinary and compelling reasons
 6               for sentence reduction, including the criteria to be applied and a list of
                 specific examples. Rehabilitation of the defendant alone shall not be
 7
                 considered an extraordinary and compelling reason.
 8         The Sentencing Commission implemented this directive from Congress with a policy
 9 statement—U.S.S.G. § 1B1.13. In relevant part, the policy statement provides,
10            Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)
11               (Policy Statement)
12               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
13               § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
                 impose a term of supervised release with or without conditions that does
14               not exceed the unserved portion of the original term of imprisonment) if,
15               after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
                 they are applicable, the court determines that—
16
                        (1)(A) Extraordinary and compelling reasons warrant the reduction;
17                      ...
18                      (2) The defendant is not a danger to the safety of any other person or
                        to the community, as provided in 18 U.S.C. § 3142(g); and
19
                        (3) The reduction is consistent with this policy statement.
20
                                                 Commentary
21
                  Application Notes:
22
                        1. Extraordinary and Compelling Reasons.—Provided the
23                         defendant meets the requirements of subdivision (2),
24                         extraordinary and compelling reasons exist under any of the
                           circumstances set forth below:
25
                               (A) Medical Condition of the Defendant—
26
                               (i)    The defendant is suffering from a terminal illness (i.e.,
27                                    a serious and advanced illness with an end of life
                                      trajectory). A specific prognosis of life expectancy
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 3
           Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 4 of 10




 1                                (i.e., a probability of death within a specific time
                                  period) is not required. Examples include metastatic
 2
                                  solid-tumor cancer, amyotrophic lateral sclerosis
 3                                (ALS), end-stage organ disease, and advanced
                                  dementia.
 4
                           (ii)   The defendant is—
 5
                                  (I)     suffering from a serious physical or medical
 6                                        condition,
 7                                (II)    suffering from a serious functional or cognitive
 8                                        impairment, or

 9                                (III)   experiencing deteriorating physical or mental
                                          health because of the aging process,
10
                                  that substantially diminishes the ability of the
11                                defendant to provide self-care within the environment
                                  of a correctional facility and from which he or she is
12
                                  not expected to recover.
13
                           (B) Age of the Defendant.—The defendant (i) is at least 65
14                            years old; (ii) is experiencing a serious deterioration in
                              physical or mental health because of the aging process;
15                            and (iii) has served at least 10 years or 75 percent of his or
16                            her term of imprisonment, whichever is less.
17                         (C) Family Circumstances.—
18                         (i)    The death or incapacitation of the caregiver of the
                                  defendant’s minor child or minor children.
19
                           (ii)   The incapacitation of the defendant’s spouse or
20                                registered partner when the defendant would be the
21                                only available caregiver for the spouse or registered
                                  partner.
22
                           (D) Other Reasons.—As determined by the Director of the
23                            Bureau of Prisons, there exists in the defendant’s case an
                              extraordinary and compelling reason other than, or in
24
                              combination with, the reasons described in subdivisions
25                            (A) through (C).
26                   2. Foreseeability of Extraordinary and Compelling Reasons.—
                        For purposes of this policy statement, an extraordinary and
27
                        compelling reason need not have been unforeseen at the time of
28                      sentencing in order to warrant a reduction in the term of
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 4
             Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 5 of 10




 1                           imprisonment. Therefore, the fact that an extraordinary and
                             compelling reason reasonably could have been known or
 2
                             anticipated by the sentencing court does not preclude
 3                           consideration for a reduction under this policy statement.
 4                       3. Rehabilitation of the Defendant.—Pursuant to 28 U.S.C.
                            § 994(t), rehabilitation of the defendant is not, by itself, an
 5                          extraordinary and compelling reason for purposes of this policy
 6                          statement.
 7                       4. Motion by the Director of the Bureau of Prisons.—A
                            reduction under this policy statement may be granted only upon
 8                          motion by the Director of the Bureau of Prisons pursuant to 18
 9                          U.S.C. § 3582(c)(1)(A). The Commission encourages the
                            Director of the Bureau of Prisons to file such a motion if the
10                          defendant meets any of the circumstances set forth in Application
11                          Note 1. The court is in a unique position to determine whether
                            the circumstances warrant a reduction (and, if so, the amount of
12                          reduction), after considering the factors set forth in 18 U.S.C.
13                          § 3553(a) and the criteria set forth in this policy statement, such
                            as the defendant’s medical condition, the defendant’s family
14                          circumstances, and whether the defendant is a danger to the
15                          safety of any other person or to the community.
16                           This policy statement shall not be construed to confer upon the
                             defendant any right not otherwise recognized in law[.]
17
18 U.S.S.G. § 1B1.13. The Ninth Circuit has held that U.S.S.G. § 1B1.13 “is not an ‘applicable
19 policy statement’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a defendant.” United States v.
20 Aruda, 993 F.3d 797, 798 (9th Cir. 2021). The Court may consider U.S.S.G. § 1B1.13 in
21 exercising its discretion, but the policy statement is not binding. Id.; see United States v. Van
22 Cleave, Nos. CR03-247-RSL, CR04-125-RSL, 2020 WL 2800769, at *3–5 (W.D. Wash. May
23 29, 2020) (referring to the guidance of U.S.S.G. § 1B1.13 as “persuasive, but not binding”).
24         IV.    DEFENDANT’S CIRCUMSTANCES
25                a. Exhaustion Requirement
26         Prior to considering the merits of defendant’s motion, the Court must determine whether
27 he has met the statutory exhaustion requirement for compassionate release. See 18 U.S.C.
28 § 3582(c)(1)(A). The parties agree that defendant satisfied this requirement. Dkts. # 54 at 2, # 59
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 5
             Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 6 of 10




 1 at 5. On May 11, 2020, defendant submitted a request for compassionate release to the Warden
 2 at FCI Sheridan, and he does not appear to have received a response. Dkt. # 54-1. Because thirty
 3 days have lapsed since the request was presented to the Warden, the Court finds that defendant
 4 has exhausted his administrative remedies, and the Court will consider the merits of his motion
 5 for compassionate release.
 6                b. “Extraordinary and Compelling” Circumstances
 7         Defendant’s motion for compassionate release is based on his argument that he is at
 8 heightened risk for developing serious complications if he contracts COVID-19 while
 9 incarcerated at FCI Sheridan. The Court need not reiterate the widely known information
10 regarding the symptoms of COVID-19 and the devastating global impact of the virus. COVID-
11 19 has created unprecedented challenges for federal prisons, where inmate populations are large
12 and close contact between inmates is unavoidable. As of June 11, 2021, the BOP reports 99
13 federal inmates and 132 BOP staff have active, confirmed positive COVID-19 test results. See
14 COVID-19 Coronavirus, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
15 June 11, 2021). Since the BOP reported its first case in late March 2020, at least 238 federal
16 inmates and four BOP staff members have died from the virus. Id. FCI Sheridan currently
17 reports 32 inmates and five staff with active, positive COVID-19 test results. Id. BOP has
18 classified 51 inmates and 13 staff at FCI Sheridan as having “recovered” from the virus and one
19 inmate as having died from it. Id. The Court acknowledges that the COVID-19 outlook is not as
20 bleak as it was last spring now that vaccine distribution is underway. See COVID-19
21 Coronavirus, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited
22 June 11, 2021) (reflecting that 883 inmates are vaccinated at FCI Sheridan). A little more than
23 half of FCI Sheridan’s inmate population is now vaccinated. See FCI Sheridan, Fed. Bureau of
24 Prisons, https://www.bop.gov/locations/institutions/she/ (last visited June 11, 2021) (reflecting a
25 population of 1,566 total inmates).
26         Defendant claims that he is more vulnerable to COVID-19 because of his overweight
27 condition and history of lung disease. Dkt. # 54 at 2–5. The CDC has identified overweight and
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 6
             Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 7 of 10




 1 chronic lung disease as conditions that can make a person more likely to get severely ill from
 2 COVID-19. See People with Certain Medical Conditions, CDC (May 13, 2021), https://www.
 3 cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
 4 (last visited June 11, 2021). BOP medical records reflect that, as of August 2019, defendant had
 5 a BMI of 26.5. Dkt. # 55 at 1 (reflecting defendant’s height as 71 inches and weight as 190
 6 pounds); Healthy Weight, Nutrition, and Physical Activity, CDC, https://www.cdc.gov/
 7 healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited
 8 June 11, 2021). The more recent BOP medical records submitted by the government, however,
 9 reflect that as of April 13, 2021, defendant had a BMI of only 25. Dkt. # 66 at 2 (reflecting
10 defendant’s weight as 179 pounds); Healthy Weight, Nutrition, and Physical Activity, CDC,
11 https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcu
12 lator.html (last visited June 11, 2021). The CDC has identified a BMI above 25 as a risk factor
13 for severe illness from COVID-19. See People with Certain Medical Conditions, CDC (May 13,
14 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
15 medical-conditions.html (last visited June 11, 2021). Dkt. # 59 at 7. Thus, defendant is on the
16 borderline between normal weight and overweight.
17         Defendant’s history of lung disease is not reflected in BOP medical records and is instead
18 based only on defendant’s declaration. Defendant alleges that he has scarred lungs caused by
19 untreated pneumonia during his childhood. Dkt. # 54-2. Given the specificity with which
20 defendant describes his history of lung problems, id., the Court finds these allegations credible,
21 but the extent to which defendant currently suffers from lung disease is unclear due to the lack
22 of documentation offered by defendant.
23         The government accurately asserts that the CDC has advised that age increases risk, and
24 defendant is still at the relatively young age of 36. Dkt. # 59 at 7. Moreover, the government has
25 offered BOP records documenting that defendant has received both doses of the Moderna
26 vaccine for COVID-19. Dkt. # 66 at 21. “According to the CDC, the Moderna vaccine is
27 exceptionally safe and effective, preventing 94.1% of infections in clinical trials.” United States
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 7
             Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 8 of 10




 1 v. Smith, No. 17-CR-20753, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021) (citing
 2 Information About the Moderna COVID-19 Vaccine, CDC, https://www.cdc.gov/coronavirus/
 3 2019-ncov/vaccines/different-vaccines/Moderna.html). “Courts in this circuit have found that a
 4 defendant’s receipt of the COVID-19 vaccine weighs against granting compassionate release.”
 5 United States v. Nash, No. CR-03-00059-001-PHX-JAT, 2021 WL 1969729, at *3 (D. Ariz.
 6 May 6, 2021) (citing United States v. Cortez, No. CR-18-00858-01-PHX-SPL, 2021 WL
 7 689923, at *1 (D. Ariz. Feb. 23, 2021) (denying compassionate release because defendant had
 8 received vaccine); United States v. Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2
 9 (S.D. Cal. Feb. 16, 2021) (same)). Given that defendant’s health conditions related to severe
10 illness associated with COVID-19 are either on the borderline or lack documentation, that
11 defendant is relatively young, and that he is now vaccinated, the Court finds that defendant has
12 not established “extraordinary and compelling” circumstances to justify compassionate release.
13 Therefore, defendant’s motion for compassionate release must be DENIED.
14                c. Additional Considerations
15         Even if the Court were to find that “extraordinary and compelling” circumstances exist
16 here for the Court to consider a reduction in defendant’s sentence, additional considerations lead
17 the Court to deny defendant’s motion. Courts must assess whether a sentence reduction to time
18 served is consistent with the sentencing factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. §
19 3582(c)(1)(A). Relevant factors include: (i) “the nature and circumstances of the offense and the
20 history and characteristics of the defendant”; (ii) the need for the sentence imposed “to reflect
21 the seriousness of the offense, to promote respect for the law, and to provide just punishment for
22 the offense”; to adequately deter criminal conduct; “to protect the public from further crimes of
23 the defendant”; and “to provide the defendant with needed educational or vocational training,
24 medical care, or other correctional treatment in the most effective manner”; (iii) “the need to
25 avoid unwarranted sentence disparities among defendants with similar records who have been
26 found guilty of similar conduct”; (iv) the sentencing guidelines; and (v) “the need to provide
27 restitution to any victims of the offense.” 18 U.S.C. § 3553(a); see also United States v. Grimes,
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 8
             Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 9 of 10




 1 No. CR11-5509 BHS, 2021 WL 319404 (W.D. Wash. Jan. 26, 2021) (summarizing relevant
 2 factors). Here, the Court finds that the sentencing factors weigh against compassionate release.
 3         Defendant cites United States v. Grubbs, CR16-228 TSZ, 2020 WL 3839619 (W.D.
 4 Wash. July 8, 2020), as an example of a case from this district where the Court granted
 5 compassionate release for an individual who was sentenced to nine years for receiving child
 6 pornography and who was released after serving less than three years of his sentence. The
 7 records and circumstances of Mr. Grubbs and defendant are sufficiently dissimilar, however,
 8 such that declining to grant defendant’s request would not create an unwarranted sentence
 9 disparity. Mr. Grubbs’ offense carried a mandatory minimum term of only five years “reflecting
10 that, although Congress is concerned about this type of behavior, the conduct is not considered
11 as dangerous and/or heinous as offenses associated with longer mandatory minimum sentences.”
12 Grubbs, 2020 WL 3839619, at *3. Mr. Grubbs also had no other criminal history, he was 72
13 years old with many documented medical conditions, including suffering from lingering effects
14 of COVID-19, and his case was before the Court before vaccine distribution was underway. Id.
15 at *1. In contrast, here, defendant is a repeat offender and the applicable mandatory minimum
16 term is fifteen years. PSR ¶ 58. And defendant’s health does not appear to be in nearly as much
17 jeopardy as Mr. Grubbs had been, given their differences in age, health, and vaccination access.
18 In short, Grubbs is distinguishable from the instant case.
19         Defendant also contends that because he has a state custodial sentence and a required
20 evaluation by the Indeterminate Sentence Review Board of the state Department of Corrections
21 before release, that any public safety concerns will be adequately addressed via the state process.
22 Dkt. # 54 at 7–8. Although these public safety concerns may be somewhat mitigated by the
23 outstanding state sentence, other § 3553(a) factors still cut against release. The nature and
24 circumstances of defendant’s crime were very serious. Defendant admitted to using a file
25 sharing network to trade child pornography since at least 2003, and he collected as many as
26 10,000 images and up to 200 videos of child pornography. PSR ¶ 11. The videos included sexual
27 abuse of prepubescent females by adult males. PSR ¶¶ 8–9. Notably, defendant continued to
28 collect and distribute child sexual abuse imagery while he was on supervision for a child
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 9
            Case 2:16-cr-00109-RSL Document 67 Filed 06/14/21 Page 10 of 10




 1 molestation offense and undergoing sexual deviancy treatment. See PSR ¶ 50 (reflecting that
 2 defendant participated in sex offender treatment after being arrested for child molestation in
 3 2009). The need for the sentence to reflect the seriousness of the offense, promote respect for the
 4 law, provide just punishment, and afford adequate deterrence disfavor granting compassionate
 5 release here. The Court finds that granting compassionate release would not be consistent with
 6 the sentencing factors set forward in § 3553(a). The Court therefore DENIES defendant’s
 7 motion for compassionate release.
 8         III.   CONCLUSION
 9         For all the foregoing reasons, defendant’s motion for compassionate release (Dkts. # 47,
10 # 54) is DENIED. The government’s motion to seal (Dkt. # 65) is GRANTED.
11         IT IS SO ORDERED.
12
13         DATED this 14th day of June, 2021.
14
15
16                                                   A
                                                     Robert S. Lasnik
17
                                                     United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 10
